FILED
                            NOT FOR PUBLICATION                              DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CLARENCE B. HICKMAN, Sr.,                        No. 14-15517

               Plaintiff - Appellant,            D.C. No. 2:13-cv-02156-KJM-
                                                 KJN
  v.

COUNTY OF BUTTE; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Clarence B. Hickman, Sr. appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action without prejudice under Federal Rule of

Civil Procedure 41(b) for failure to comply with a court order. We review the

dismissal for an abuse of discretion, Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
674 (9th Cir. 1981), and we affirm.

      The district court did not abuse its discretion in dismissing Hickman’s action

following Hickman’s failure to file an appropriate amendment, because the district

court specifically warned Hickman that his action could be dismissed if he failed to

file a compliant amended complaint. See id. at 673-74 (a complaint which fails to

comply with Rule 8 may be dismissed under Rule 41(b)); see also Ferdik v.

Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (discussing factors relevant for

failure to comply with court order and explaining that, although dismissal is a

harsh penalty, district court’s dismissal should not be disturbed unless there is a

“definite and firm conviction that the court below committed a clear error of

judgment in the conclusion it reached upon a weighing of the relevant factors”

(citations and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                    14-15517